Order entered February 18, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00447-CR
                                         No. 05-14-00448-CR
                                         No. 05-14-00449-CR
                                         No. 05-14-00450-CR
                                         No. 05-14-00451-CR

                                      CHASON ODEN, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-73045-U, F10-63919-U,
                             F10-63918-U, F10-63917-U, F08-73489-U

                                             ORDER
        The Court REINSTATES the appeals.

        On January 12, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and is represented by court-appointed counsel

Nanette Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief

is her workload; and (4) Ms. Hendrickson requested thirty days from the February 9, 2015

findings to file appellant’s brief.
        We ORDER appellant to file his brief by MARCH 13, 2015.              We note that the

appellant’s brief was originally due October 31, 2014, appellant has been granted one thirty-day

extension of time to file the brief, and the brief is now more than two months overdue.

Therefore, no further extensions will be granted.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/    LANA MYERS
                                                           JUSTICE